NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9, 11-12, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WELLS et al. (US 20170324489 A1).
Re claim 1. WELLS discloses (abstract) an access control system (FIG.2-3 ) comprising:
a first access control device and a second access control device [0031] (i.e. set top boxes (STBs – 204-208 – FIG.2-3 or 100-122 – FIG.1), each configured to receive a signal (i.e. signals including RSSI data [0100]) from a user device (remote 202 - FIG.1F-2) [0027-0028], the signal comprising a first signal strength at the first access control device and a second signal strength at the second access control device [0118-0121], the first signal strength being transmitted from the first access control device to the second access control device and the second signal strength being transmitted from the second access control device to the first access control device (i.e. set top boxes agree which one has the strongest RSSI to the software remote control), each of the first access control device and the second access control device respectively [0120-0123] comprising:
a processor [0015] configured to compare the first signal strength and the second signal strength to determine whether the first access control device or the second access control device is closest to the user device.
[0120] The set top boxes may begin to share the BTLE hardware addresses and Radio Signal Strength Information, RSSI, for each BTLE software remote control application (in other words: software remote control; in other words: remote control) they detect. For example, for each software remote control application, each STB may determine the BTLE hardware addresses and Radio Signal Strength Information, RSSI, and then may share this information with the other STBs.

[0121] Once the set top boxes agree which one has the strongest RSSI to the software remote control, it may initiate a BTLE paring (for example with the software remote control application). The software remote control application may continue to be paired to that Set Top Box until the user closes the application.

[0122] In the example shown in FIG. 2, the remote control 202 may be closest to the first set top box 204. The first STB 204 may determine the reception quality (for example RSSI) from the remote control 202, and may share this information with the second STB 206 and the third STB 208. The second STB 204 may determine the reception quality (for example RSSI) from the remote control 202, and may share this information with the first STB 204 and the third STB 208. The third STB 204 may determine the reception quality (for example RSSI) from the remote control 202, and may share this information with the first STB 204 and the second STB 206.

[0123] Each of the first STB 204, the second STB 206, and the third STB 208 may determine the STB with the strongest connection (in other words: best connection; in other words: best reception quality of communication from the remote control 202; for example highest RSSI) to the remote control 202 (which may for example be considered the STB closest to the remote control 202). In the example of FIG. 2, the first set top box 204 may have the strongest connection, and as such, the first set top box 204 may start pairing with the remote control 202, like indicated by a solid line connection 216 between the remote control 202 and the first STB 204. The second STB 206 and the third STB 208 may not be paired with the remote control 202, like indicated by dashed lines 218 and 220.

Re claim 2. WELLS discloses the access control system of claim 1, wherein the signal comprises an access credential (i.e. pairing between devices considered a type of access credential used to access data communication between devices).
Re claim 9. WELLS discloses [0031] the access control system of claim 1, wherein the user device comprises at least one of an RFID card, a FOB, a wearable device, and a mobile device.
Re claim 11. WELLS discloses (as for claim 1) a method for operating an access control system comprising a first access control device and a second access control device, the method comprising: receiving a signal from a user device at both the first access control device and the
second access control device, the signal comprising a first signal strength at the first
access control device and a second signal strength at the second access control device;
transmitting at least one of the first signal strength from the first access control device to the second access control device, and the second signal strength from the second access control device to the first access control device; and
comparing, in at least one of the first access control device and the second access control device, the first signal strength with the second signal strength to determine whether the first access control device or the second access control device is closest to the user device.
Re claim 12. Rejected as for claim 2.
Re claim 18. WELLS discloses (as for claim 9) the method of claim 11, wherein the user device comprises at least one of an RFID card, a FOB, a wearable device, and a mobile device.
Re claim 20. WELLS discloses [0027-0029] the method of claim 11, wherein the transmitting of at least one of the first signal strength and the second signal strength is completed using a short-range communication, the short-range communication comprising at least one of Bluetooth, Bluetooth Low Energy (BTLE), Zigbee, infrared, ultra-wide band (UWB), and Wi-Fi.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-5, 7-8 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WELLS et al. (US 20170324489 A1) in view of SOLEIMANI (US 9483887 B1).
Re claim 3. However, WELLS fails to explicitly disclose:
the access control system of claim 2, wherein the processor of the access control device closest to the user device is configured to determine whether the access credential is authorized, the processor configured to generate an unlocking signal when the access credential is authorized.
Various systems of access control exist which require the use of access credentials which are authorized to process functions.
SOLEIMANI teaches (abstract) in a similar field of invention, a conventional access control system using authorization of credentials for proper functioning (c.6, ll.61 – c.7, ll.21), such as for an unlocking signal.  SOLEIMANI further teaches using control devices to determine distances between mobile devices carried by a user and an access control device (i.e. FIG.10).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adapting an access function such as generating an unlocking signal for access functions as taught by SOLEIMANI in order to provide a means of controlling functions as needed by WELLS.
Re claim 4. However, WELLS fails to explicitly disclose:
the access control system of claim 3, further comprising at least one lock actuator communicatively connected with at least one of the first access control device and the second access control device, the lock actuator configured to unlock a mechanical or electronic lock when receiving the unlocking signal.
SOLEIMANI teaches (abstract) in a similar field of invention, a conventional access control system wherein a lock actuator (c.6, ll.4-18) is communicatively connected (FIG.1-9) with at least one access control device, for the purpose of controlling a mechanical or electronic lock controlled by signals.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding at least one lock actuator as taught by SOLEIMANI in order to provide a means of securing a door.
Re claim 5. WELLS as modified by SOLEIMANI discloses the access control system of claim 4, wherein the first access control device and the second access control device are communicatively connected to a shared lock actuator (SOLEIMANI teaches at least one lock actuator which would be shared), the unlocking signal being transmitted from the access control device closest to the user device (as discussed for claim 1 and 3).
Re claim 7. WELLS further discloses [0014] the use of a memory within the communication devices.
However, WELLS fails to explicitly disclose:
the access control system of claim 1, further comprising a database, at least one of the first access control device, the second access control device, and the user device in communication with the database.
SOLEIMANI teaches (abstract) within the similar field of invention of a wireless system for access control using a database to store information needed to perform communication functions (c.8, line 52 – c.9, line 29).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using databases for data storage as needed by the system as taught by SOLEIMANI in order to provide a means to store data communicated between devices such as RSSI.
Re claim 8. However, WELLS as modified by SOLEIMANI fails to explicitly disclose:
the access control system of claim 7, wherein at least one of the first access control device, the second access control device, and the user device are configured to transmit a log entry to the database.
Official notice is taken that one of ordinary skill in the art would understand the need to enter logs into the databases to maintain updated data as the system functions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to transmit a log entry into the database in order to maintain updated data on the functioning of the system.
Re claim 13. WELLS as modified by SOLEIMANI discloses discloses (as for claim 3) the method of claim 12, further comprising processing, in the access control device closest to the user device, the access credential to determine whether the access credential is authorized.
Re claim 14. WELLS as modified by SOLEIMANI discloses (as for claim 5) the method of claim 13, wherein the first access control device and the second access control device are in communication with a lock actuator.
Re claim 15. WELLS as modified by SOLEIMANI discloses (as for claim 4) the method of claim 14, further comprising transmitting an unlocking signal, from the access control device closest to the user device, to the lock actuator, the lock actuator configured to unlock a mechanical or electronic lock when receiving the unlocking signal.
Re claim 16. WELLS as modified by SOLEIMANI discloses (as for claim 7) the method of claim 13, wherein at least one of the first access control device, the second access control device, and the user device are in communication with a database.
Re claim 17. WELLS as modified by SOLEIMANI discloses (as for claim 8) the method of claim 16, further comprising transmitting a log entry to the database from at least one of the first access control device, the second access control device, and the user device.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WELLS et al. (US 20170324489 A1) in view of SOLEIMANI (US 9483887 B1) further in view of ARFWEDSON et al. (US 20160307385 A1).
Re claim 6. However, WELLS as modified by SOLEIMANI fails to explicitly disclose:
the access control system of claim 4, wherein the first access control device is communicatively connected to a first lock actuator, and the second access control device is communicatively connected to a second lock actuator, the unlocking signal being transmitted to the lock actuator communicatively connected with the access control device closest to the user device.
ARFWEDSON teaches (abstract) in a similar field of invention of passive locking system in use with various doors (FIG.5) wherein different doors would have their own lock actuator [0037-0038] for independent operation. ARFWEDSON clearly teaches using receiving signals (RSSI) for measuring signal strengths to calculate a user’s location relative to a door (FIG.5), thereby determining how to unlock a door. [0078]
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try applying the functions as taught by ARFWEDSON in order to provide a means for an access system to control various functions at various locations (i.e. different doors and their functions).
Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WELLS et al. (US 20170324489 A1) in view of CHEN (US 20140146644 A1).
Re claim 10. However, WELLS fails to explicitly disclose:
the access control system of claim 1, wherein at least one of the first access control device and the second access control device are powered by a wired connection, and the user device is battery powered.
CHEN teaches (abstract) in a similar field of invention [0034] wherein a system of set top box powered by wired connections and a remote-control device [0058] which is battery powered. CHEN also teaches data communication between such devices (FIG.1-2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the powering features as taught by CHEN in order to obtain a fully powered system using well-known powering methods.
	Re claim 19. WELLS as modified by CHEN discloses (as for claim 10) the method of claim 11, wherein at least one of the first access control device and the second access control device are powered by a wired connection, and the user device is battery powered.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683



/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        7/11/2022